PER CURIAM.
The plaintiff brought this action pursuant to 42 U.S.C. § 1983 seeking to have six state criminal convictions declared illegal and expunged from his records. Citing the fact that the plaintiff had tried the same issues in state court and lost, the district court dismissed the action on the basis of either “res judicata, full faith and credit, or outright lack of jurisdiction . . .” We affirm the dismissal, but only on the basis of res judicata.
This court recently held that the doctrine of res judicata does apply to § 1983 actions. Rimmer v. Fayetteville Police Department, 567 F.2d 273, 276 (4th Cir. 1977). We perceive no reason why res judicata should not bar the relitigation in this case of the same issues which were decided by the state courts. Accordingly, for the reasons stated herein, the judgment of the district court is
AFFIRMED.